 

Exhibit 10.19

 

Execution Copy

 

TRANSFER, CONSENT AND ASSIGNMENT AGREEMENT

 

This Transfer, Consent and Assignment Agreement dated the 26th day of
September 2007 (the “Agreement”).

 

AMONG:

 

PINNACLE WEST MARKETING & TRADING CO., LLC, a limited liability company
organized under the laws of Delaware (the “Transferor”)

 

- and -

 

MORGAN STANLEY CAPITAL GROUP INC., a corporation organized under the laws of
Delaware (the “Transferee”)

 

- and -

 

GOLDEN STATE WATER COMPANY, a corporation organized under the laws of California
(the “Counterparty”).

 

WHEREAS the Transferor and the Counterparty are parties to one or more master
agreements and/or general terms and conditions, each as described in Schedule
“A” attached hereto (collectively, the “PWMT Master Agreement”) and to power
sales and power purchase transactions entered into pursuant to the PWMT Master
Agreement, copies of the confirmations evidencing such transactions are
identified as “Master Confirmations” on Schedule “B” attached hereto (such
transactions being hereinafter referred to as the “Master Confirmations” and
together with the Master Agreement hereinafter referred to as the “Assigned
Agreement(s)”);

 

AND WHEREAS the Transferor has agreed to transfer by assignment to the
Transferee and the Transferee has agreed to accept the transfer by assignment
of, all of the rights, liabilities, duties and obligations of the Transferor
under and in respect of the Assigned Agreement(s) but, for certainty, the
Transferor will not otherwise assign to the Transferee any other
transaction(s) that may be outstanding pursuant to the terms of the PWMT Master
Agreement except those identified on Schedule “B” or any of its rights, title,
estate or interest therein;

 

AND WHEREAS according to that certain Purchase and Sale Agreement between the
Transferor and the Transferee dated as of June 7, 2007 (the “PSA”), the
Transferor will transfer by assignment to Transferee nil of Transferor’s rights,
liabilities, duties and obligations with respect to the Assigned
Agreement(s) (the “Closing”), subject to the satisfaction of certain conditions
precedent, which conditions precedent include obtaining the prior consent of the
Counterparty to the transfer by assignment of the Assigned Agreement(s));

 

AND WHEREAS the Counterparty is willing to consent to such transfer by
assignment and to recognize and accept the Transferee as its counterparty with
respect to the Assigned Agreement(s) in the place and stead of the Transferor
pursuant to the terms of this Agreement;

 

1

--------------------------------------------------------------------------------


 

AND WHEREAS the Transferee and the Counterparty have agreed that each reference
to Transferor shall be substituted with the reference to Transferee and each
such Master Confirmation shall be deemed a transaction between Transferee and
Counterparty;

 

NOW THEREFORE, for good and valuable consideration (receipt and sufficiency of
which are hereby acknowledged), the parties hereto mutually covenant and agree
as follows:

 

1.                          Assignment. The Transferor hereby transfers by
assignment to the Transferee effective as of and from the commencement of the
later of (a) the first day of the calendar month following the calendar month in
which the Transferor has given to the Counterparty written notice of the
approval from the federal Energy Regulatory Commission (“FERC”), specifically,
including FERC’s approval of the assignment from Transferor to Transferee of the
Assigned Agreement(s) under Section 203 of the Federal Power Act of 1935, as
amended; or (b) November 1, 2007 (the “Assignment Effective Date”), its entire
right, title, estate and interest in and to, and its rights, liabilities, duties
and obligations under, such Assigned Agreement(s), for the Transferee’s sole use
and benefit absolutely, subject nevertheless to the terms and conditions of the
Assigned Agreement(s).

 

2.                          Acceptance by Transferee. The Transferee hereby
accepts the aforesaid Assigned Agreement(s) effective as of and from the
Assignment Effective Date for each such Assigned Agreement(s), and covenants and
agrees with the Transferor and the Counterparty that from and after the
Assignment Effective Date it will be bound by, observe and perform, carry out
and fulfill all covenants and agreements, duties and obligations required to be
observed and performed by the Transferor under the terms of the Assigned
Agreement(s) arising from and after the Assignment Effective Date.

 

3.                          Acceptance by Counterparty. Effective as of and from
the Assignment Effective Date, the Counterparty hereby consents to transfer by
assignment of the Assigned Agreement(s) and accepts the Transferee as the party
to perform the obligations of Transferor under the Assigned
Agreement(s) pursuant to the terms and conditions of the Assigned Agreement(s),
and the Counterparty agrees that it shall not make any claim against the
Transferee (including by way of set-off, book-out or termination of the Assigned
Agreement(s)) as a consequence of or relating to: (i) any default, breach or
non-performance attributable to the Transferor under any Assigned
Agreement(s) which default, breach or non-performance arises or has arisen prior
to the Assignment Effective Date; and (ii) the observance and performance of the
covenants, representations and agreements under any Assigned Agreement(s), prior
to the Assignment Effective Date.

 

4.                          Release

 

(a)                    Effective as of and from the Assignment Effective Date,
the Counterparty hereby releases and forever discharges the Transferor from
further obligations to the Counterparty with respect to the corresponding
Assigned Agreement(s) and of and from any and all liability as a consequence of
or relating to all manner of action and actions, cause or causes of action,
suits, debts, dues, sums of money, claims and demands whatsoever at law or in
equity arising out of, or which are in any way related to the Assigned
Agreement(s) after and including the Assignment Effective Date; provided that,
for certainty, the foregoing shall not release or discharge the Transferor in
respect of the settlement, payment or performance of any liabilities or
obligations: (i) arising or accruing prior to the Assignment Effective Date but
which have not been settled, paid or performed as of the Assignment Effective
Date; or (ii) due and payable or due to be performed after the Assignment
Effective Date, but which accrued with respect to or otherwise related to a

 

2

--------------------------------------------------------------------------------


 

calculation period or delivery period (however defined) ending prior to the
Assignment Effective Date (for avoidance of doubt, (i) and (ii) collectively
constitute the “Transferor Excluded Liabilities”), and all such Transferor
Excluded Liabilities shall be paid or performed by the Transferor in accordance
with the terms of the Assigned Agreement(s).

 

(b)                   Effective as of and from the Assignment Effective Date,
the Transferor hereby releases and forever discharges the Counterparty from
further obligations to the Transferor with respect to the corresponding Assigned
Agreement(s) and of and from any and all liability as a consequence of or
relating to all manner of action and actions, cause or causes of action, suits,
debts, dues, sums of money, claims and demands whatsoever at law or in equity,
arising out of or which are in any way related to, the Assigned
Agreement(s) after and including the Assignment Effective Date; provided that,
for certainty, the foregoing shall not release or discharge the Counterparty in
respect of the settlement, payment or performance of any liabilities or
obligations: (i) arising or accruing prior to the Assignment Effective Date but
which have not been settled, paid or performed as of the Assignment Effective
Date; or (ii) due and payable or due to be performed after the Assignment
Effective Date, but which accrued with respect to or otherwise related to a
calculation period or delivery period (however defined) ending prior to the
Assignment Effective Date (for avoidance of doubt, (i) and (ii) collectively
constitute the “Counterparty Excluded Liabilities”), and all such Counterparty
Excluded Liabilities shall be paid or performed by the Counterparty in
accordance with the terms of each Assigned Agreement(s).

 

5.                          Further Assurances. The Transferor agrees that it
shall, from time to time and at all times hereafter, execute such further
assurances and do all such acts and things as may be reasonably required for the
purpose of vesting in the Transferee the rights and obligations of the
Transferor in the Assigned Agreement(s).

 

6.                          Indemnity. Subject to any other agreements between
the Transferee and the Transferor: (a) the Transferee shall be liable for and
shall indemnify and save harmless the Transferor from and against all losses,
costs, expenses and damages suffered or incurred by the Transferor as a result
of any and all actions, suits, complaints, demands or causes of action
whatsoever arising from or in respect of the Assigned Agreement(s) in respect of
the actions or inactions of the Transferee occurring from and after the
Assignment Effective Date; and (b) the Transferor shall be liable for and shall
indemnify and save harmless the Transferee from and against all losses, costs,
expenses and damages suffered or incurred by the Transferee as a result of any
and all actions, suits, complaints, demands or causes of action whatsoever
arising from or in respect of the Assigned Agreement(s) in respect of the
actions or inactions of the Transferor occurring prior to the Assignment
Effective Date.

 

7.                          Address for Notices.

 

The address for the Transferee for notices under the Assigned Agreement(s) shall
be:

 

Morgan Stanley Capital Group Inc.
Commodities Department, 1st Floor
2000 Westchester Avenue
Purchase, NY 10577
Telephone number: (914) 225-4300
Facsimile number: (914) 750-0445

 

3

--------------------------------------------------------------------------------


 

The address for the Counterparty for purposes of receiving any notice under this
Section 9 shall be:

 

James B. Gallagher, Vice President
Golden State Water Company
2143 Convention Center Way, Suite 110
Ontario, CA 91764
Phone: (909) 937-0111
Fax: (909) 937-0222

 

The address for the Transferor for purposes of receiving any notice under this
Section 9 shall be:

 

Pinnacle West Marketing & Trading Co., LLC
400 North Fifth Street
Mail Station 9860
Phoenix, AZ 85004
Phone: (602) 250-2780
Fax: (602) 250-3238

 

8.                          Enurement. This Agreement shall enure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

 

9.                          Counterpart Execution. This Agreement may be
executed in separate counterparts and delivered by facsimile, each of which when
so executed and delivered shall constitute the one and the same original
document.

 

10.                    Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of laws. Any judicial action arising out of,
resulting from, or in any way relating to this Agreement shall be brought only
in a state or federal court of competent jurisdiction located in the state,
county and city of New York, and all parties to this Agreement waive any right
to trial by jury in such action. In the event such judicial proceedings are
instituted by any party hereto, the prevailing party or parties shall be
entitled to award of costs and attorneys’ fees incurred in connection with such
proceedings.

 

11.                    Representations, Warranties and Covenants.

 

(a)                    Transferor hereby represents and warrants that: (i) its
assignment of its right, title and interest in and to the Assigned
Agreement(s) is free and clear of any liens, charges, pledges, options,
mortgages, deeds of trust, security interests, restrictions (whether on voting,
sale, transfer, disposition, or otherwise), easements, whether imposed by law,
agreement, understanding, or otherwise (“Encumbrance”) whatsoever; (ii) and that
it has the power and authority to effect the sale, assignment and transfer of
the Assigned Agreement(s) and to execute this Agreement.

 

(b)                   Transferee hereby represents and warrants that it has the
power and authority to accept the sale, assignment and transfer of the Assigned
Agreement(s) and to execute this Agreement.

 

(c)                    Counterparty hereby consents to the foregoing sale,
assignment and transfer to Transferee.

 

4

--------------------------------------------------------------------------------


 

(d)                    Each party hereto represents to the others that: (i) this
Agreement does not and will not violate or conflict with its charter or by-laws
(or comparable constitutive documents), any statute, law, rule, regulation or
ordinance, or any judgment, order, consent order, stipulated agreement, writ,
injunction, or decree of, any court, governmental agency or Independent System
Operator applicable to it or any agreement to which it is a party or by which it
or any of its property is bound; (ii) its obligations hereunder are legal, valid
and binding on it, and enforceable in accordance with their terms; and (iii) the
person signing this agreement for such party is an officer, director, and/or
partner of such party and is authorized and duly empowered to do so.

 

(e)                     Each of the Counterparty and the Transferee represents
for itself to the other as of the date that it enters into this Agreement that:

 

(i)                       Non-Reliance. It is acting for its own account, and it
has made its own independent decisions to enter into this Agreement and the
transactions contemplated hereby (the “Assigned Transactions”) and as to whether
the Assigned Transactions are appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into the Assigned
Transactions, it being understood that information and explanations related to
the terms and conditions of the Assigned Transactions shall not be considered to
be investment advice or a recommendation to enter into the Assigned
Transactions. No communication (written or oral) received from the other party
shall be deemed to be an assurance or guarantee as to the expected results of
the Assigned Transactions.

 

(ii)                    Assessment and Understanding. It is capable of assessing
the merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts the terms and conditions and
risks of the Assigned Transactions. It is also capable of assuming, and assumes,
the risks of the Assigned Transactions.

 

(iii)                 Status of the Parties. Neither party hereto is acting as a
fiduciary for or adviser to any other party hereto in respect of the Assigned
Transactions; and each party hereto represents to the others that: (A) this
Agreement and, on and from the Assignment Effective Date, the Assigned
Transactions, do not and will not violate or conflict with its charter or
by-laws (or comparable constitutive documents), any statute, law, rule,
regulation or ordinance, or any judgment, order, consent order, stipulated
agreement, writ, injunction, or decree of, any court, governmental agency or any
other regulated entity applicable to it or any agreement to which it is a party
or by which it or any of its property is bound; (B) its obligations hereunder
and, on and from the Assignment Effective Date, under the Assigned Transaction
are legal, valid and binding on it, and enforceable in accordance with their
terms; and (C) the person signing this Agreement for such party is an officer,
director, and/or partner of such party and is authorized and duly empowered to
do so.

 

5

--------------------------------------------------------------------------------


 

THIS AGREEMENT executed effective as of the day and year first above written.

 

 

 

 

TRANSFEROR:

 

 

 

 

 

 

 

PINNACLE WEST MARKETING & TRADING CO., LLC

 

 

   APSMT

 

By:

/s/ David A. Hansen

 

  Contracts

 

Name:

David A. Hansen

 

Department

 

Title:

Vice President

By:

SM 09/27/07

 

 

Arizona Public Service Company Marketing and

 

 

 

 

Trading, acting on its own behalf and as agent for
Pinnacle West Marketing & Trading Co., LLC

 

 

 

 

TRANSFEREE:

 

 

 

 

 

 

 

MORGAN STANLEY CAPITAL GROUP INC.

 

 

 

 

By:

 

 

 

 

Name:

Deborab L. Hart

 

 

 

Title:

Vice President

 

 

 

 

COUNTERPARTY:

 

 

 

 

 

 

 

GOLDEN STATE WATER COMPANY

 

 

 

 

By:

 

 

 

 

Name:

James B. Gallagher

 

 

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

THIS AGREEMENT executed effective as of the day and year first above written.

 

 

 

 

TRANSFEROR:

 

 

 

 

 

 

 

PINNACLE WEST MARKETING & TRADING CO., LLC

 

 

 

 

By:

 

 

 

 

Name:

David A. Hansen

 

 

 

Title:

Vice President

 

 

 

 

Arizona Public Service Company Marketing and
Trading, acting on its own behalf and as agent for
Pinnacle West Marketing & Trading Co., LLC

 

 

 

 

TRANSFEREE:

 

 

 

 

 

 

 

MORGAN STANLEY CAPITAL GROUP INC.

 

 

 

 

 

/s/ Kenneth Carlino

 

 

 

 

Kenneth Carlino

 

 

 

 

Vice President

 

 

 

 

COUNTERPARTY:

 

 

 

 

 

 

 

GOLDEN STATE WATER COMPANY

 

 

 

 

By:

 

 

 

 

Name:

James B. Gallagher

 

 

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

 

THIS AGREEMENT executed effective as of the day and year first above written.

 

 

 

 

TRANSFEROR:

 

 

 

 

 

 

 

PINNACLE WEST MARKETING & TRADING CO., LLC

 

 

 

 

By:

 

 

 

 

Name:

David A. Hansen

 

 

 

Title:

Vice President

 

 

 

 

Arizona Public Service Company Marketing and
Trading, acting on its own behalf and as agent for
Pinnacle West Marketing & Trading Co., LLC

 

 

 

 

TRANSFEREE:

 

 

 

 

 

 

 

MORGAN STANLEY CAPITAL GROUP INC.

 

 

 

 

By:

 

 

 

 

Name:

Deborab L. Hart

 

 

 

Title:

Vice President

 

 

 

 

COUNTERPARTY:

 

 

 

 

 

 

 

GOLDEN STATE WATER COMPANY

 

 

 

 

By:

/s/ James B. Gallagher

 

 

 

Name:

James B. Gallagher

 

 

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

WSPP Agreement, effective July 27, 1991 and as amended from time to time

 

--------------------------------------------------------------------------------


 

SCHEDULE B
Master Confirmations

 

EXISTING CONFIRMATIONS ATTACHED HERETO

 

--------------------------------------------------------------------------------


 

(Logo)

PINNACLEWEST

CAPITAL CORPORATION

 

PWMT Contract No. [Illegible]

Ken Wolf
Marketing & Trading
P.O. Box [Illegible], M/S 9642
Phoenix, Arizona 85072-[Illegible]
Telephone: (602) 250-4313
Facsimile: (602) 250-3199

September 4, 2002

 

CONFIDENTIAL

 

 

To:                 Golden State Water Company

 

The following terms and conditions shall govern this agreement on September 3,
2002, between David [Illegible], on behalf of Southern California Water Company
(“SCWC”), and Ken Wolf, on behalf of Pinnacle West Marketing & Trading (“PWMT”),
as follows:

 

Purchaser:

Pinnacle West Capital Corporation
400 N, 5th Street, M/S 9842
Phoenix, Arizona 85004

 

Seller:

Southern California Water Company
830 E. foothills Blvd.
San Dimas, CA 91773-9016

Confirm
Administrator:


Tricia Henry
(602) 250-2811 (phone)
(602) 371-5256 (fax)

 

Confirm
Administrator:


Raymond P. [Illegible]
(908) 394-3800 X 679 (phone)
(908) 384-3768 (fax)

 

 

 

 

 

 

 

Preschedule:

 

(602) 250-4371

 

Preschedule:

 

(909) [Illegible]

Real Time:

 

(602) 250-4470

 

Real Time:

 

(909) [Illegible]

 

 

 

 

 

 

 

Price ($/MWh):

 

$[Illegible]/MWh

 

Quantity (MWh):

 

647,920 MWh

Quantity (MW/hr.):

 

15 Megawatts

 

Type of energy:

 

CAISO Firm

Start date:

 

November 1, 2002

 

End date:

 

December 31, 2006

Day(s) of week:

 

Monday through Sunday

 

Hours:

 

H.E. 0100-2400 Pacific

 

 

including NERC holidays

 

 

 

Prevailing Time (“PPT”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Price ($/MWh):

 

$[Illegible]/MWh

 

Quantity (MWh):

 

28,992 MWh

Quantity (MW/hr.):

 

[Illegible] Megawatts

 

Type of energy:

 

CAISO Firm

Start date:

 

November 1, 2002

 

End date:

 

March 31, 2003

Day(s) of week:

 

Monday through Sunday

 

Hours:

 

H.E. 0100-2400 Pacific

 

 

including NERC holidays

 

 

 

Prevailing Time (“PPT”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Price ($/MWh):

 

$[Illegible]/MWh

 

Quantity (MWh):

 

[Illegible] MWh

Quantity (MW/hr.):

 

8 Megawatts

 

Type of energy:

 

CAISO Firm

Start date:

 

November 1, 2003

 

End date:

 

March 31, 2004

Day(s) of week:

 

Monday through Sunday

 

Hours:

 

H.E. 0100-2400 Pacific

 

 

including NERC holidays

 

 

 

Prevailing Time (“PPT”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivery Point:

 

SP15 (Inter SC Trade)

 

 

 

 

Transmission Contingencies:         None

 

Generation Contingencies:          None

 

1

--------------------------------------------------------------------------------


 

And

 

Seller :

Pinnacie West Capital Corporation

 

Purchaser:

Southern California Water Company

 

400 N. 5th Street, M/S 9842

 

 

630 E. Foothills Blvd.

 

Phoenix, Arizona 85004

 

 

San Dimas, CA 91773-9016

Confirm

 

 

Confirm

 

 

Administrator:

Tricia Henry

 

Administrator:

 

Raymond P. Juels

 

(602) 250-2911 (phone)

 

 

 

(909) 394-3800 X 679 (phone)

 

(602) 371-5256 (fax)

 

 

 

(909) 394-3768 (fax)

 

 

 

 

 

 

 

Preschedule:

 

(602) 250-4371

 

Preschedule:

 

(909) 280-9411

Real Time:

 

(602) 250-4470

 

Real Time:

 

(909) 280-9411

 

 

 

 

 

 

 

Price ($/MWh):

 

$74.65/MWh

 

Quantity (MWh):

 

$11,080 MWh

Quantity (MW/hr.):

 

15 Megawatts

 

Type of energy:

 

CAISO Firm

Start date:

 

November 1, 2002

 

End date:

 

December 31, 2008

Day(s) of week:

 

Monday through Sunday

 

Hours:

 

H.E. 0100-2400 Pacific

 

 

including NERC holidays.

 

 

 

Prevailing Time (“PPT”)

 

 

 

 

 

 

 

Quantity (MW/hr.):

 

8 Megawatts

 

Type of energy:

 

CAISO Firm

Start date:

 

November 1, 2002

 

End date:

 

December 31, 2008

 

 

Winter Periods

 

 

 

Winter Periods

 

 

Period 1 - November 1, 2002

 

 

 

March 31, 2003

 

 

Period 2 - November 1, 2003

 

 

 

March 31, 2004

 

 

Period 3 - November 1, 2004

 

 

 

March 31, 2005

 

 

Period 4 - November 1, 2005

 

 

 

March 31, 2006

 

 

Period 5 - November 1, 2006

 

 

 

March 31, 2007

 

 

Period 6 - November 1, 2007

 

 

 

March 31, 2008

 

 

Period 7 - November 1, 2008

 

 

 

December 31, 2008

 

 

 

 

 

 

 

Day(s) of week:

 

Monday through Sunday

 

Hours:

 

H.E. 0100-2400 Pacific

 

 

including NERC holidays

 

 

 

Prevailing Time (“PPT”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivery Point:

 

SP15 (Inter SC Trade)

 

 

 

 

Transmission Contingencies:        None

 

Generation Contingencies:          None

 

PWMT and SCWC enter into this Confirmation Agreement (hereinafter the
“Confirmation”) pursuant to and in accordance with the Western Systems Power
Pool Agreement, effective as of July 27, 1991 and as further amended on
Septemeber 1, 2002 (hereinafter the “Agreement”), to which Pinnacle West Capital
Corporation and Southern California Water Company are Parties. Terms used but
not defined herein shall have the meanings set forth in the Agreement.

 

In consideration of the premises and the agreements contained herein, the
Parties agree as follows:

 

1.                          PWMT shall supply firm energy in accordance with
Service Schedule C of the Agreement utilizing available generation or purchased
power resources at the point of delivery. If, in order to maintain firm energy
deliveries, PWMT is required to obtain additional generation or transmission
resources, PWMT shall absorb all additional costs incurred, including any
charges for generation, transmission or ancillary services.

 

2

--------------------------------------------------------------------------------


 

2.                          Section C-3.8 (c) of Service Schedule C is deleted
in its entirety and replaced with the following:

 

“where applicable, to meet Seller’s or its Affiliate’s public utility or
statutory obligations to its customers.”

 

“Affiliate” means, with respect to Seller, any other entity that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with such entity. For this purpose, “control” means
the direct or indirect ownership of fifty percent (50%) or more of the
outstanding capital stock or other equity interests having ordinary voting
power.

 

3.                          Deliveries will be made except during interruptions
or reductions which are due to uncontrollable forces as defined in Section 10 of
the Agreement, in which case the obligations of both Parties will be reduced for
the duration of the interruption or reduction.

 

4.                          Preschedules shall be exchanged for all deliveries
of energy, including identifications of receiving  and generating control areas
under this Confirmation by 11:00 a.m. Pacific Prevailing Time on the last work
day observed by both Parties prior to the scheduled date of delivery.
Interchange scheduling shall be conducted in accordance with WSPP Operating
Procedure No. 1.

 

5.                          Neither Party shall transfer or assign all or any
part of the Agreement or its rights or obligations hereunder or otherwise
dispose of any right, title or interest herein without the prior written consent
of the other Party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, either Party may, without the need for consent
from the other Party, (a) transfer, pledge, or assign the Agreement as security
for any financing (b) transfer, assign or delegate the Agreement or its rights
or obligations hereunder to an Affiliate of such party; or (c) transfer, assign
or delegate the Agreement to any person or entity according to all or
substantially all of the [Illegible] of such party; provided, however, that any
such assignee shall agree to be bound by the terms and conditions hereof and,
provided, further, that any transfer, assignment or delegation that does not
require consent hereunder shall not, in any way, relates the assignor from
liability for full performance of any obligations (and only those obligations)
arising under the Agreement prior to the effective date of the transfer,
assignment or delegation. To the extent a transfer does not require consent, the
transferring Party shall provide prompt notice to the other Party of the
[Illegible] and the effective date thereof. Any transfer in violation of this
section shall be deemed null and void. “Affiliate” means, with respect to a
Party, any other entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with
such entity. For this purpose, “control” means the direct or indirect ownership
of fifty percent (50%) or more of the outstanding capital stock or other equity
interests having ordinary voting power.

 

6.                          “CAISO Firm Energy” means with respect to a
Transaction, a product under which the Seller shall sell and the Purchaser shall
purchase a quantity of energy equal to the hourly quantity without Ancillary
Services (as defined in the Tariff) that is or will  be scheduled as a schedule
coordinator to schedule coordinator transaction pursuant to the applicable
tariff and protocol provisions of the California Independent System Operator
(“CAISO”) (as amended from time to time, the “Tariff”) for which the only excuse
for failure to deliver or receive is an “Uncontrollable Force”. A CAISO
“Schedule Adjustment” (defined as a schedule change implemented by the CAISO
that is neither caused by, or within the control of, either Party) shall not
constitute an Uncontrollable Force.

 

If the above accurately reflects the terms and conditions of the agreement
between PWMT and SCWC on September 3, 2002, please sign a copy of this
Confirmation and return it via fax to (602) 371-5256 the PWMT Confirm
Administrator listed above.

 

3

--------------------------------------------------------------------------------


 

Counterparty’s failure to notify PWMT of any exception to those terms or, the
failure to return on executed Confirmation within five (5) business days of
receipt of this Confirmation will constitute Counterparty’s agreement to the
terms [Illegible] forth herein.

 

PINNACLEWEST CAPITAL CORPORATION

 

 

SOUTHERN CALIFORNIA WATER COMPANY

 

 

 

 

 

 

Signature:

/s/ Steve McAdams

 

 

Signature:

/s/ Joel A. Dickson

 

Print Name:

Steve McAdams

 

 

Print Name:

Joel A. Dickson

 

Title:

Contracts Manager

 

 

Title:

Vice President

 

Date:

9/6/02

 

 

Date:

9/15/02

 

 

PWM&T
Contracts
Department

 

By

/s/ [Illegible] 9/5/02

 

 

 

4

--------------------------------------------------------------------------------


 

(Logo)

PINNACLEWEST

CAPITAL CORPORATION

 

PWMT Contract No. [Illegible]

Ken Wolf
Marketing & Trading
P.O. Box [Illegible], M/S 9642
Phoenix, Arizona 85072-[Illegible]
Telephone: (602) 250-4313
Facsimile: (602) 250-3199

September 4, 2002

 

 

CONFIDENTIAL

 

 

To:                 Golden State Water Company

 

The following terms and conditions shall govern this agreement on September 3,
2002, between David [Illegible], on behalf of Southern California Water Company
(“SCWC”), and Ken Wolf, on behalf of Pinnacle West Marketing & Trading (“PWMT”),
as follows:

 

Purchaser:

Pinnacle West Capital Corporation
400 N, 5th Street, M/S 9842
Phoenix, Arizona 85004

 

Seller:

Southern California Water Company
830 E. foothills Blvd.
San Dimas, CA 91773-9016

Confirm
Administrator:


Tricia Henry
(602) 250-2811 (phone)
(602) 371-5256 (fax)

 

Confirm
Administrator:


Raymond P. [Illegible]
(908) 394-3800 X 679 (phone)
(908) 384-3768 (fax)

 

 

 

 

 

 

 

Preschedule:

 

(602) 250-4371

 

Preschedule:

 

(909) [Illegible]

Real Time:

 

(602) 250-4470

 

Real Time:

 

(909) [Illegible]

 

 

 

 

 

 

 

Price ($/MWh):

 

$[Illegible]/MWh

 

Quantity (MWh):

 

647,920 MWh

Quantity (MW/hr.):

 

15 Megawatts

 

Type of energy:

 

CAISO Firm

Start date:

 

November 1, 2002

 

End date:

 

December 31, 2006

Day(s) of week:

 

Monday through Sunday

 

Hours:

 

H.E. 0100-2400 Pacific

 

 

including NERC holidays

 

 

 

Prevailing Time (“PPT”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Price ($/MWh):

 

$[Illegible]/MWh

 

Quantity (MWh):

 

28,992 MWh

Quantity (MW/hr.):

 

[Illegible] Megawatts

 

Type of energy:

 

CAISO Firm

Start date:

 

November 1, 2002

 

End date:

 

March 31, 2003

Day(s) of week:

 

Monday through Sunday

 

Hours:

 

H.E. 0100-2400 Pacific

 

 

including NERC holidays

 

 

 

Prevailing Time (“PPT”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Price ($/MWh):

 

$[Illegible]/MWh

 

Quantity (MWh):

 

[Illegible] MWh

Quantity (MW/hr.):

 

8 Megawatts

 

Type of energy:

 

CAISO Firm

Start date:

 

November 1, 2003

 

End date:

 

March 31, 2004

Day(s) of week:

 

Monday through Sunday

 

Hours:

 

H.E. 0100-2400 Pacific

 

 

including NERC holidays

 

 

 

Prevailing Time (“PPT”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivery Point:

 

SP15 (Inter SC Trade)

 

 

 

 

Transmission Contingencies:         None

 

Generation Contingencies:          None

 

1

--------------------------------------------------------------------------------


 

And

 

Seller :

Pinnacie West Capital Corporation

 

Purchaser:

Southern California Water Company

 

400 N. 5th Street, M/S 9842

 

 

630 E. Foothills Blvd.

 

Phoenix, Arizona 85004

 

 

San Dimas, CA 91773-9016

Confirm

 

 

Confirm

 

 

Administrator:

Tricia Henry

 

Administrator:

 

Raymond P. Juels

 

(602) 250-2911 (phone)

 

 

 

(909) 394-3800 X 679 (phone)

 

(602) 371-5256 (fax)

 

 

 

(909) 394-3768 (fax)

 

 

 

 

 

 

 

Preschedule:

 

(602) 250-4371

 

Preschedule:

 

(909) 280-9411

Real Time:

 

(602) 250-4470

 

Real Time:

 

(909) 280-9411

 

 

 

 

 

 

 

Price ($/MWh):

 

$74.65/MWh

 

Quantity (MWh):

 

$11,080 MWh

Quantity (MW/hr.):

 

15 Megawatts

 

Type of energy:

 

CAISO Firm

Start date:

 

November 1, 2002

 

End date:

 

December 31, 2008

Day(s) of week:

 

Monday through Sunday

 

Hours:

 

H.E. 0100-2400 Pacific

 

 

including NERC holidays.

 

 

 

Prevailing Time (“PPT”)

 

 

 

 

 

 

 

Quantity (MW/hr.):

 

8 Megawatts

 

Type of energy:

 

CAISO Firm

Start date:

 

November 1, 2002

 

End date:

 

December 31, 2008

 

 

Winter Periods

 

 

 

Winter Periods

 

 

Period 1 - November 1, 2002

 

 

 

March 31, 2003

 

 

Period 2 - November 1, 2003

 

 

 

March 31, 2004

 

 

Period 3 - November 1, 2004

 

 

 

March 31, 2005

 

 

Period 4 - November 1, 2005

 

 

 

March 31, 2006

 

 

Period 5 - November 1, 2006

 

 

 

March 31, 2007

 

 

Period 6 - November 1, 2007

 

 

 

March 31, 2008

 

 

Period 7 - November 1, 2008

 

 

 

December 31, 2008

 

 

 

 

 

 

 

Day(s) of week:

 

Monday through Sunday

 

Hours:

 

H.E. 0100-2400 Pacific

 

 

including NERC holidays

 

 

 

Prevailing Time (“PPT”)

 

 

 

 

 

 

 

Delivery Point:

 

SP15 (Inter SC Trade)

 

 

 

 

Transmission Contingencies:        None

 

Generation Contingencies:          None

 

PWMT and SCWC enter into this Confirmation Agreement (hereinafter the
“Confirmation”) pursuant to and in accordance with the Western Systems Power
Pool Agreement, effective as of July 27, 1991 and as further amended on
Septemeber 1, 2002 (hereinafter the “Agreement”), to which Pinnacle West Capital
Corporation and Southern California Water Company are Parties. Terms used but
not defined herein shall have the meanings set forth in the Agreement.

 

In consideration of the premises and the agreements contained herein, the
Parties agree as follows:

 

1.                          PWMT shall supply firm energy in accordance with
Service Schedule C of the Agreement utilizing available generation or purchased
power resources at the point of delivery. If, in order to maintain firm energy
deliveries, PWMT is required to obtain additional generation or transmission
resources, PWMT shall absorb all additional costs incurred, including any
charges for generation, transmission or ancillary services.

 

2

--------------------------------------------------------------------------------


 

2.                          Section C-3.8 (c) of Service Schedule C is deleted
in its entirety and replaced with the following:

 

“where applicable, to meet Seller’s or its Affiliate’s public utility or
statutory obligations to its customers.”

 

“Affiliate” means, with respect to Seller, any other entity that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with such entity. For this purpose, “control” means
the direct or indirect ownership of fifty percent (50%) or more of the
outstanding capital stock or other equity interests having ordinary voting
power.

 

3.                          Deliveries will be made except during interruptions
or reductions which are due to uncontrollable forces as defined in Section 10 of
the Agreement, in which case the obligations of both Parties will be reduced for
the duration of the interruption or reduction.

 

4.                          Preschedules shall be exchanged for all deliveries
of energy, including identifications of receiving  and generating control areas
under this Confirmation by 11:00 a.m. Pacific Prevailing Time on the last work
day observed by both Parties prior to the scheduled date of delivery.
Interchange scheduling shall be conducted in accordance with WSPP Operating
Procedure No. 1.

 

5.                          Neither Party shall transfer or assign all or any
part of the Agreement or its rights or obligations hereunder or otherwise
dispose of any right, title or interest herein without the prior written consent
of the other Party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, either Party may, without the need for consent
from the other Party, (a) transfer, pledge, or assign the Agreement as security
for any financing (b) transfer, assign or delegate the Agreement or its rights
or obligations hereunder to an Affiliate of such party; or (c) transfer, assign
or delegate the Agreement to any person or entity according to all or
substantially all of the [Illegible] of such party; provided, however, that any
such assignee shall agree to be bound by the terms and conditions hereof and,
provided, further, that any transfer, assignment or delegation that does not
require consent hereunder shall not, in any way, relates the assignor from
liability for full performance of any obligations (and only those obligations)
arising under the Agreement prior to the effective date of the transfer,
assignment or delegation. To the extent a transfer does not require consent, the
transferring Party shall provide prompt notice to the other Party of the
[Illegible] and the effective date thereof. Any transfer in violation of this
section shall be deemed null and void. “Affiliate” means, with respect to a
Party, any other entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with
such entity. For this purpose, “control” means the direct or indirect ownership
of fifty percent (50%) or more of the outstanding capital stock or other equity
interests having ordinary voting power.

 

6.                          “CAISO Firm Energy” means with respect to a
Transaction, a product under which the Seller shall sell and the Purchaser shall
purchase a quantity of energy equal to the hourly quantity without Ancillary
Services (as defined in the Tariff) that is or will  be scheduled as a schedule
coordinator to schedule coordinator transaction pursuant to the applicable
tariff and protocol provisions of the California Independent System Operator
(“CAISO”) (as amended from time to time, the “Tariff”) for which the only excuse
for failure to deliver or receive is an “Uncontrollable Force”. A CAISO
“Schedule Adjustment” (defined as a schedule change implemented by the CAISO
that is neither caused by, or within the control of, either Party) shall not
constitute an Uncontrollable Force.

 

If the above accurately reflects the terms and conditions of the agreement
between PWMT and SCWC on September 3, 2002, please sign a copy of this
Confirmation and return it via fax to (602) 371-5256 the PWMT Confirm
Administrator listed above.

 

3

--------------------------------------------------------------------------------


 

Counterparty’s failure to notify PWMT of any exception to those terms or, the
failure to return on executed Confirmation within five (5) business days of
receipt of this Confirmation will constitute Counterparty’s agreement to the
terms [Illegible] forth herein.

 

PINNACLEWEST CAPITAL CORPORATION

 

 

SOUTHERN CALIFORNIA WATER COMPANY

 

 

 

 

 

 

Signature:

/s/ Steve McAdams

 

 

Signature:

/s/ Joel A. Dickson

 

Print Name:

Steve McAdams

 

 

Print Name:

Joel A. Dickson

 

Title:

Contracts Manager

 

 

Title:

Vice President

 

Date:

9/6/02

 

 

Date:

9/15/02

 

 

PWM&T
Contracts
Department

 

By

/s/ [Illegible] 9/5/02

 

 

 

4

--------------------------------------------------------------------------------